KENYON, Circuit Judge
(dissenting).
It seems to me that the purported sales and purchases which appellant claims were carried on for the various appellees were nothing but fictitious operations and. were gambling transactions. The fact that they may be termed “dealings in grain futures” sanctioned by the Federal Grain Futures Act does not remove the odor of bucket shop transactions surrounding them. Carrollton was a small town in Missouri at which plaintiff through an agent operated an office. This office was in the basement of the Florence Hotel. It consisted of a roll-top desk, some chairs where the prospective victims might rest, a blackboard where they might study figures which they could not understand, a desk for telegraph instruments, a typewriter, and some other paraphernalia that added a touch of mystery to the situation. There was a private telegraph wire communicating with the Kansas City office of appellant. Here sat throughout the day some of the citizens of Carrollton and vicinity who expected to grow rich rapidly by gambling in the purchase and sale of imaginary commodities. The testimony shows that the defendants dealt in over three million bushels, of grain during the short time that plaintiff had its office at Carrollton. The evidence shows there were some forty odd other customers. If they had been equally as desirous of buying grain and selling the same as were the defendants, there would have been more bushels of grain purchased and sold than possibly could have been produced in the county in which Carrollton was located and adjacent counties thereto, and, if it had been delivered, these customers, consisting of an ice dealer,. an employee in a printing office, some farmers, an insurance agent, a country merchant, a laundryman’s wife, and an undertaker’s employee, would have sought in-vain for some place in which to store the products. Of course what they were doing was merely betting on the advance or fall in the price of grain, with no intention of actually purchasing or selling any grain. I am so well satisfied that the trial court was right in holding these transactions to be pure gambling transactions that I am unwilling to agree that they were legal. Therefore feel compelled,to dissent from the majority opinion.